    Case: 1:17-cv-01171 Document #: 64 Filed: 08/29/19 Page 1 of 2 PageID #:589




                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
 Flava Works, Inc.,                          )
                                             )
                    Plaintiffs,              )
               v.                            )
 Marques Rondale Gunter                      )
 d/b/a myVidster.com, SalsaIndy, LLC, d/b/a )
 myVidster.com,                              )    Case No. 1:17-cv-01171
                                             )
                    Defendants.              )
                                             )

                                   NOTICE OF MOTION
       PLEASE TAKE NOTICE that on Thursday, September 5, 2019, at 9:15 a.m., or as soon

thereafter as counsel may be heard, we shall appear before Honorable Jorge Gettleman in Room

1703 of the Everett McKinley Dirksen United States Courthouse, 219 S. Dearborn Street, Chicago,

Illinois 60604 and present Defendants’ Motion For Attorneys’ Fees Reasonably Incurred Pursuant

to the Bad Faith Exception to the American Rule.

Dated: August 29, 2019                     Respectfully submitted,


                                           By:      /s/ Gregory Leighton
                                                   Gregory Leighton
                                                   Andrew S. Fraker
                                                   Kara C. Smith
                                                   NEAL, GERBER & EISENBERG, LLP
                                                   2 N. LaSalle Street, Suite 2000
                                                   Chicago, IL 60602
                                                   T: (312) 269-8000
                                                   F: (312) 429-3588
                                                   gleighton@nge.com
                                                   afraker@ngelaw.com
                                                   ksmith@nge.com
                                                   Attorneys for Defendants
     Case: 1:17-cv-01171 Document #: 64 Filed: 08/29/19 Page 2 of 2 PageID #:589




                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on August 29, 2019, the foregoing was served on all counsel

of record for via ECF.



                                                                     /s/ Andrew S. Fraker
                                                                     Andrew S. Fraker




29704381.1
